Per Curiam.
Ve bave read tbe record and briefs of tbe litigants witb care. We bave beard tbe able attorneys argue tbe case before us. We bave gone over tbe exceptions and assignments of error made by plaintiff and read tbe charge of tbe court below. We tbink tbe charge correct, and we see no new or novel proposition of law presented on tbe record. Tbe controversy between the litigants was mainly questions of fact. Tbe jury has decided witb tbe defendant and we see no legal reason to disturb tbe judgment.
No error.